internal_revenue_service number release date u i l no date cc dom fi p plr-115245-99 legend fund a fund b state trust corp x dear this is in response to your letter dated date requesting rulings relating to whether the proposed transaction meets the diversification requirements of sec_817 of the internal_revenue_code each of fund a and fund b is operated as a separate series of trust which is an open- end management investment_company organized as a state business_trust trust is registered under the investment_company act of as amended and its shares are registered under the securities act of as amended pursuant to an effective registration_statement fund a and fund b are each treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 of the code each fund’s annual_accounting_period ends on december and each uses the accrual_method of accounting interests in fund a and fund b are available only to segregated_asset accounts that fund variable life_insurance policies and or variable_annuity contracts the variable_contracts and to corp x the investment_advisor to both fund a and fund b which in the past has provided the initial investment capital for these two funds some of this investment capital currently remains invested no shares of either fund a or fund b have ever been publicly available and no interest in the funds is available other than through the purchase of a variable_contract except as otherwise permitted under sec_1_817-5 fund a seeks to make an investment in fund b that may exceed by value of fund a’s total assets sec_817 of the code provides that for purposes of subchapter_l sec_72 relating to annuities and sec_7702 relating to definition of life_insurance_contract a variable_contract other than a pension contract which is otherwise described in sec_817 and which is based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract for any period and any subsequent period for which the investments made by such account are not in accordance with regulations prescribed by the secretary adequately diversified sec_817 of the code provides in certain situations a look-through_rule for meeting the diversification requirements if all of the beneficial interests in a regulated_investment_company are held by one or more a insurance_companies or affiliated companies in their general account or in segregated_asset accounts or b fund managers or affiliated companies in connection with the creation or management of the regulated_investment_company the diversification requirements of sec_817 are applied by taking into account the assets held by such regulated_investment_company sec_1_817-5 of the income_tax regulations sets forth the diversification requirements for variable_contracts generally the investments of a segregated_asset_account will be considered to be adequately diversified for purposes of sec_817 of the code and sec_1_817-5 of the regulations if no more than percent of the value of the total assets of the account is represented by any one investment no more than percent by any two investments no more than percent by any three investments and no more than percent by any four investments sec_1_817-5 of the regulations provides a look-through_rule for the application of the diversification requirements of of the regulations sec_1_817-5 provides that if the look-through_rule applies a beneficial_interest in a regulated_investment_company will not be treated as a single investment of a segregated_asset_account instead a pro_rata portion of each asset of the investment_company will be treated for purposes of sec_1_817-5 as an asset of the segregated_asset_account sec_1_817-5 of the regulations provides that sec_1_817-5 shall apply to an investment_company if a all the beneficial interests in the investment_company other than those described in sec_1_817-5 are held by one or more segregated_asset accounts of one or more insurance_companies and b public access to such investment_company is available exclusively except as otherwise permitted in sec_1_817-5 through the purchase of a variable_contract solely for this purpose the status of the contract as a variable_contract will be determined without regard to sec_817 and sec_1_817-5 of the regulations sec_1_817-5 provides that for purposes of sec_817 of the code and sec_1_817-5 of the regulations a segregated_asset_account shall consist of all assets the investment return and market_value of which must be allocated in an identical manner to any variable_contract invested in any of such assets the funds represent that all of the beneficial interests in each fund are held only by segregated_asset accounts of insurance_companies that fund variable_contracts except as otherwise permitted under sec_1_817-5 additionally the funds represent that public access to each of the funds is and will remain available directly or indirectly exclusively through the purchase of a variable_contract the two conditions for applying the look-through_rule of f to a segregated_asset_account of an insurance_company that invests in the funds will be satisfied in this case that is all the beneficial interests in either fund other than those described in sec_1_817-5 will be held by one or more segregated_asset accounts of one or more insurance_companies and public access to such funds will be available exclusively except as otherwise permitted in sec_1 f through the purchase of a variable_contract solely for this purpose the status of the contract as a variable_contract is determined without regard to sec_817 and sec_1_817-5 of the regulations thus for purposes of sec_1_817-5 a pro_rata portion of each asset of the funds will be treated as an asset of the segregated_asset_account which directly or indirectly invested in such fund based on the facts and representations made it is held that the investment by fund a in fund b will not prevent other separate_accounts holding shares of fund b from looking through to the assets of fund b for purposes of determining compliance with sec_817 diversification requirements following fund a’s investment in fund b separate_accounts investing in fund a will be able to look through to the individual assets of fund b in determining diversification under sec_817 except as specifically set forth above no opinion is expressed as to the tax treatment of the proposed transaction under the provisions of any other section of the code or regulations specifically no opinion is expressed regarding the application of the investor_control rules set forth in 749_f2d_513 8th cir revrul_81_225 1981_2_cb_12 as modified by revproc_99_44 1999_48_irb_598 revrul_80_274 1980_2_cb_27 revrul_77_85 1977_1_cb_12 the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the proposed transaction covered by this ruling letter is consummated pursuant to the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely assistant chief_counsel financial institutions and products by s mark smith chief branch
